t c summary opinion united_states tax_court timothy d nelson petitioner v commissioner of internal revenue respondent docket no 4831-09s filed date timothy d nelson pro_se lesley hale for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether petitioner is liable for the 10-percent additional tax imposed by sec_72 on an early distribution received in from a sec_401 plan background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed during pincite years of age petitioner received a distribution of dollar_figure from a sec_401 plan 401_k_plan when petitioner enrolled in the 401_k_plan he requested that percent of any withdrawal be withheld as federal_income_tax therefore when petitioner received his distribution dollar_figure was withheld for federal_income_tax petitioner used the net funds distributed to pay a balance due for equipment purchased for use in his line of work petitioner timely filed a form 1040ez income_tax return for single and joint filers with no dependents on the return petitioner reported the 401_k_plan distribution on the line for wages salary and tips and claimed and received a refund of dollar_figure tax withheld of dollar_figure less tax reported of dollar_figure petitioner did not report the 10-percent additional tax on an early distribution under sec_72 believing that the federal_income_tax withheld from the distribution was sufficient to cover any_tax owed in a notice_of_deficiency respondent determined that petitioner is liable for the 10-percent additional tax on the early distribution pursuant to sec_72 discussion in general the commissioner’s determination as set forth in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount that is includable in gross_income regardless of whether the additional tax under sec_72 is a penalty or an additional_amount to which sec_7491 applies and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has satisfied any burden of production with respect to the distribution see h conf rept pincite 1998_3_cb_747 a qualified_retirement_plan includes a 401_k_plan see sec_401 k c the 10-percent additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s rept pincite c b supp the 10-percent additional tax does not apply to certain distributions including distributions to an employee age or older or to an employee after separation_from_service after attainment of age sec_72 v petitioner does not dispute that the dollar_figure distribution from hi sec_401 plan was an early distribution from a qualified_plan indeed petitioner properly included the distribution in gross_income when petitioner received the distribution from the 401_k_plan he wa sec_46 years of age petitioner used the funds withdrawn from the 401_k_plan to pay a balance due for equipment purchased for use in his line of work regrettably for petitioner no exception applies for that purpose therefore petitioner’s distribution remains subject_to the 10-percent additional tax accordingly we must sustain respondent’s determination that petitioner is liable for the sec_72 percent additional tax finally regarding petitioner’s statements concerning the accrual of interest any claim_for_abatement is not cognizable in an action for redetermination of deficiency see sec_6404 h rule b see also 13_f3d_54 2d cir tax_court ordinarily lacks jurisdiction to consider interest on a deficiency in the context of an action for redetermination of deficiency 107_tc_249 same conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered for respondent
